Per Curiam:
An examination of all the numerous assignments discloses no error which demands a reversal of this decree. The demurrer was properly overruled. The jurisdiction of the court cannot 'be successfully questioned. As to an undivided one half of the land, the trust was proved by the written instrument. The trust as to the other half was proved by oral testimony, but by evidence so clear, explicit, and unequivocal as to justify the master and the court in finding that a resulting trust was established.
Decree affirmed and appeal dismissed, at the costs of the appellants.